Citation Nr: 0117275	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for back pain.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for seasonal allergies.

8.  Entitlement to an original (compensable) rating for a 
post-traumatic dysfunction of the right ankle.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

Under the new law, VA must afford examinations where there is 
competent evidence of current disability or symptoms of a 
disability, there is evidence that the claimed disability or 
symptoms may be related to service, and the evidence is 
insufficient to decide the claim.

As to the veteran's claims for service connection, he has 
reported inservice treatment and injuries.  He has reported 
current symptoms, along with a continuity of symptomatology 
since service.

The Board finds that examinations are needed to determine 
whether the veteran has any of the claimed disabilities and 
if so, whether those disabilities are related to his service.  
While an examination was previously conducted in October 
1997, that examination report does not contain sufficient 
information to adjudicate the veteran's claims for service 
connection or to rate the veteran's right ankle disability.

With regard to the right ankle disability, the October 1997 
examination did not report the veteran's range of motion.

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should schedule the veteran 
for a VA examination.  The claims folder 
and a copy of this remand should be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should note 
review of the claims folder in the 
examination report.

The examiner should provide the following 
specific information:

a)  The examiner should state for 
each knee whether or not the veteran 
has any disability of the knee.  If 
disability is shown, for each knee 
the examiner should state whether or 
not that disability was incurred in 
the veteran's service, was 
aggravated by his service, is 
related to the veteran's service, or 
is the result of any disability 
incurred in or aggravated by the 
veteran's service.

b)  The examiner should state 
whether or not the veteran has 
asthma.  If asthma is shown, the 
examiner should state whether or not 
that disability was incurred in the 
veteran's service, was aggravated by 
his service, is related to the 
veteran's service, or is the result 
of any disability incurred in or 
aggravated by the veteran's service.

c)  The examiner should state 
whether the veteran has any 
disability manifested by chest 
pains.  If such a disability is 
shown, the examiner should identify 
the disability and state whether or 
not that disability was incurred in 
the veteran's service, was 
aggravated by his service, is 
related to the veteran's service, or 
is the result of any disability 
incurred in or aggravated by the 
veteran's service.

d)  The examiner should state 
whether the veteran has any 
disability manifested by back pains.  
If such a disability is shown, the 
examiner should identify the 
disability and state whether or not 
that disability was incurred in the 
veteran's service, was aggravated by 
his service, is related to the 
veteran's service, or is the result 
of any disability incurred in or 
aggravated by the veteran's service.

e)  The examiner should state 
whether the veteran has any 
arthritis.  If arthritis is shown, 
the examiner should state whether or 
not that disability was incurred in 
the veteran's service, was 
aggravated by his service, is 
related to the veteran's service, or 
is the result of any disability 
incurred in or aggravated by the 
veteran's service.

f)  The examiner should state 
whether the veteran has any right 
shoulder disability.  If such a 
disability is shown, the examiner 
should identify the disability and 
state whether or not that disability 
was incurred in the veteran's 
service, was aggravated by his 
service, is related to the veteran's 
service, or is the result of any 
disability incurred in or aggravated 
by the veteran's service.

g)  The examiner should state 
whether the veteran has any seasonal 
allergy disability.  If such a 
disability is shown, the examiner 
should identify the disability and 
state whether or not that disability 
was incurred in the veteran's 
service, was aggravated by his 
service, is related to the veteran's 
service, or is the result of any 
disability incurred in or aggravated 
by the veteran's service.

h)  The examiner should provide a 
range of motion for the veteran's 
right ankle as measured by 
goniometer and expressed in degrees.  

The examiner should determine whether the 
right ankle disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3  The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  Specific attention is directed 
to the examination report.  If the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000) (if the examination 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes).  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

4  Following completion of the foregoing, 
the RO should review the issues on 
appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
If there is additional evidence that may be obtained or 
generated, the veteran has an obligation to obtain and submit 
that evidence.  No inference should be drawn regarding the 
final disposition of this claim.  The veteran is hereby 
informed that failure to report for a scheduled examination 
or failure to cooperate with any requested development may 
have an adverse effect upon his claim.  See, 38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


